DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-10, there is no cited art that discloses:
a first leg comprising a plurality of transistors connected in series between a first node and a second node, wherein each of the plurality of transistors comprises a respective body diode oriented in a same direction of current conduction; 
a second leg connected between the first node and the second node and in parallel to the plurality of transistors of the first leg, the second leg comprising a first transistor; and 
a third leg connected between the first node and the second node and in parallel to the first leg and the second leg, the third leg comprising a first diode, wherein the third leg has lower reverse recovery losses relative to at least one of the first leg or the second leg“ (Examiner’s emphasis).
There is no cited art which discloses the first, second and third legs constructed with the respective element/elements as claimed and further operative such that the leg has a lower reverse recovery losses relative to at least one of the first and second legs. 
 For example, with respect to the interpretation of Hennessy (USPN 7,391,133) on page 5 of the Office Action mailed 9/2/21, Hennessy fails to disclose such a third leg with lower reverse recovery losses than one of the first and second legs for at least two 
With respect to the second interpretation of Hennessy on page 11 of the Office Action mailed 9/2/2021, while the “third leg” in Examiner’s mark up is constructed differently than the “second leg”, Hennessy discloses that the third leg (e.g., 14/low temperature branch) is designed to reduce conduction losses, e.g., losses associated with full conduction/turn-on, and the second leg (e.g., 18/high temperature branch) is designed to reduce switching losses, e.g., losses that may include losses associated with reverse recovery, (see Col. 3 lines 10-14).  Therefore, Hennessy essentially teaches away from the third leg having a lower reverse recovery than the second leg, since it is the second leg that reduces switch losses (e.g., may have a reduced reverse recovery) and not the third.  Furthermore, it is noted that Hennessy fails to explicitly disclose any explicit relationship between the reverse recovery rates of the first through third legs.  Thus, there is no seen motivation to construct the circuit having the claimed reverse recovery relationships.
The previous double patenting rejection has been withdrawn because the claims of USPN 10,608,624 are silent with respect to the reverse recovery losses in the newly 
With respect to claim 11 and 13, there is no cited art that discloses a first leg and a second leg constructed using the transistors connected and operative as recited in claim 11 and further including a controller configured to:
“transition the apparatus from a non-conduction state to a conduction state by turning at least one transistor of the second leg from an OFF state to an ON state and turning the first plurality of transistors and the second plurality of transistors of the first leg from an OFF state to an ON state; and
 transition the apparatus from the conduction state to the non-conduction state by turning the first plurality of transistors and the second plurality of transistors of the first leg from the ON state to the OFF state and turning the at least one transistor of the second leg from the ON state to the OFF state”.
There is no cited art that discloses the first and second leg constructed as claimed and controlling the ON and OFF states of the transistors of the first and second leg to transition the apparatus to the non-conduction and conduction states as claimed.
Claims 14-20 are allowed for similar reasons as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849